Curia, per

Evans, J.
The figures in pencil opposite to the names of the signers of the note were probably intended to indicate the amount of the several purchases of each, but there was no repugnance between this and the body of the note. They created no ambiguity, and if they had, it was not such an ambiguity as parol evidence is admissible to explain. The note was a common joint and several note, and the evidence offered was to vary it, to make it a several note of each of the signers, for sums which, when added together, would make up the whole sum which the several signers had jointly and severally promised to pay. This was clearly inadmissible, and the motion is dismissed.
The whole court concurred.